62 N.Y.2d 673 (1984)
Maria M. Rodriguez, Individually and as Administratrix of The Estate of Israel M. Rodriguez, Deceased, and as Mother and Natural Guardian of Blanca R. Rodriguez, Respondents,
v.
City of New York et al., Appellants, et al., Defendants.
Court of Appeals of the State of New York.
Argued March 19, 1984.
Decided May 1, 1984.
Frederick A. O. Schwarz, Jr., Corporation Counsel (Marvin R. Kwartler and Stephen J. McGrath of counsel), for City of New York, appellant.
Carol Mellor and Joseph Fallek for Richard Riccio, appellant.
Emilio Nunez and Fred R. Profeta, Jr., for respondents.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
Order affirmed, with costs, for the reasons stated in the memorandum of the Appellate Division (92 AD2d 813). We add only that the evidence was sufficient to present a jury question as to appellant Riccio.